 LAKEWOOD INN,-INC.Lakewood Inn,, Inc.andLocal 79,Building ServiceEmployees International Union,AFL-CIOand FridaHiggins. Cases7-CA-6734 and 7-CA-7374April 27, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 26, 1969, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom,and take certain affirmative action, as set forth in theattachedTrialExaminer's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision, and a'supporting brief. The General Counselthen filed cross-exceptions to the Trial Examiner's Deci-sion, accompanied by an argument in support of 'cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Exam-iner made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.'The Board has considered the Trial Examiner's Decision,the exceptions, cross-exceptions, and briefs, and theentire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of the TrialExaminer, with the following modifications.The Trial Examiner found that, in offering formerwaitress Higgins' a job as hostess, the Employer hadnot fulfilled its obligation under a settlement agreementto offer her reinstatement to her former or a substantiallyequivalent position.' He found that a waitress positionwas available at the time of the offer of the hostessposition, and reasoned that in any event the job ofhostess was not substantially equivalent to that of wait-ress.'We adopt the Trial Examiner's result, but forreasons set out below.As described more fully in the Trial Examiner's Deci-sion, an informal settlement agreement' was enteredThe General Counsel excepts to a ruling by the TrialExaminerwhich precluded evidence ofa statementmade bytheRespondentator about the time of its offer ofreinstatement to Higgins as ahostessifproved, thestatementwould have tended to show thatthe Respondenthad no intention ofreinstatingHiggins toher formerjob, even if available. In view of our disposition of these cases, wefind that the ruling was not prejudicial errorYAt the hearing in these cases, the Respondent admitted certainallegationsin the complaint, including that its discharge of Higginsviolated Section 8(a)(3) and (1)The inadvertent reference to "waitress" at the fourth paragraphof sectionIII, B, 2, of the Trial Examiner's Decision is hereby correctedto read "hostess "The informal agreement has been vacated by theRegionalDirectorfor Region 7127into by the parties in Case7-CA-6734,whereby theEmployer agreed,inter alia,to offer Frida Higgins "rein-statement to her former or substantially equivalent posi-tion as a waitress to the first such job opening whichoccurs afterFebruary1,1969. . . ." By letter datedJanuary 29, 1969,5the Employer offered Higgins a posi-tion as hostess after stating that it had"no waitressopenings at the present time."Higgins declined theoffer.On February 1, according to thesettlementagreementthe first date Respondent was obligated to offerHigginsany available waitress position, the employment of wait-ress Teegardin was terminated. The parties stipulatedthat, after February 1, the Employer first hired newwaitresses on February 28 and March 22.The Employer does not take issue with the law asstated by the Trial Examiner that, where a discrimina-tee's former position is. available, the Employer mustreinstate him to that position.Chase National Bank,65NLRB 827, 829, and cases cited in the attachedTrial Examiner's Decision. The Employer argues that,although a waitress left its employ on February 1, thereisno evidence that at that time there was a waitressjob available, as no one was then hired. This doesnot help Respondent, however, for, even,assuming,arguendo,that there is insufficient evidence to showthat Higgins' former position was available on February1, the Respondent did hire a new waitress on February28, and another on March 22. Thus Higgins' formerposition was vacant on some date shortly after February1" and the Respondent failed to offer it to her.The sole remaining question is whether, prior to Febru-ary 28 or March 22, Respondent satisfied its obligationto Higgins by offering her a "substantially equivalent"position, that of hostess. If so, the Respondent wouldnot have been required to offer 'Higginsreinstatementto the subsequent waitress vacancies. For the reasonsgiven by the Trial Examiner, however, we agree withhis finding that the hostess position was not substantiallyequivalent to Higgins' former' position as waitress.7THE REMEDYWe adopt that portion of the Trial Examiner's Decisionentitled "The Remedy," but delete from the part whichdealswith the method to be used in making wholeFrida Higgins the reference to "(c) any other offsetsagreed to by the parties and incorporated into or recog-nized by said informal settlement agreement.""All dates are 1969 unless otherwise notedIn its brief to the Board, the Respondent argues that on February28 it hired only a part-timewaitress and that Higgins'former full-time job was therefore still not available. However, it is clear thatthe waitress hired March 22 worked full-time and, like Higgins,workedsplit shifts(The Respondent testified that at all times relevant it hiredonly split-shift waitresses.) As indicated,neither the February 28 positionnor the March 22 position was offered to Higgins'We find no merit in the Respondent's argument that estoppel orlaches should be applied herein because of facts discussed in theattached Trial Examiner'sDecisionN L R B v J H Rutter-Rer MfgCo,Inc,396US 258"We are unable to determine what this language,which appeared182 NLRB No. 27 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, as modified below, and herebyorders that the Respondent, Lakewood Inn, Inc., itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's RecommendedOrder, as herein modified.Delete paragraph 2(a) and substitue the following:"(a)Offer Frida Higgins immediate and full reinstate-ment to her former position as waitress, discharging,ifnecessary, any employee hired after the date of herdischarge, without prejudice to her seniority and otherrights and privileges enjoyed by her, and make herwhole for any loss of pay she may have suffered byreason of Respondent's discrimination against her, inaccordance with the method described by the Trial Exam-iner in the section of his Decision entitled "The Remedy"as modified hereinabove in that portion of the Board'sDecision entitled "The Remedy."in the settlement agreement that was set aside, may refer to Anyclaimed deductions from backpay will in any event be subject to determi-nation in connection with the computation of the amount dueTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE,Trial Examiner:These aretwo unfair labor practice cases commenced pursuantto Section 10(b) of the NationalLaborRelations Act,as amended,herein calledtheAct. 29 U.S.C. 160(b).InCase 7-CA-6734,the charge was filed on May 8,1968, byLocal79, Building Service Employees Interna-tional Union,AFL-CIO.In Case7-CA-7374, the chargewas filed on June 13,1969, byFridaHiggins.Bothcharges name Lakewood Inn, Inc., as the Respondent.Thereafter the General Counsel of the National LaborRelations Board,through the Acting Regional Directorfor Region 7 (Detroit,Michigan),in a single documentdated July 24, 1969, (a) consolidated said two casesand (b)issued a consolidated complaint based on bothof said charges.In substance said consolidated complaintalleges that Respondent has violated Section 8(a) (1)and (3),and that such conduct affects Section 2(6)and (7),of the Act.Respondent's original answer deniedthat it committed any unfair labor practices and setforth certain affirmative defenses more fully describedtherein.Pursuant to due notice this consolidated case cameon to be heard,and was tried before me, on September22, 1969,atMarshall,Michigan. All parties were repre-sented at and participated in the hearing,and had fullopportunity to adduce evidence,examine and cross-examine witnesses file briefs,and offer oral argument.When the General Counsel rested,and again at theclose of the hearing,the Respondent moved to dismiss.These motions were denied. When the case closed theGeneral Counsel and the Respondent argued orally. Abrief has been received from the Respondent.This consolidated case presents the issue of whetherRespondent, which admittedly discharged Frida Higgins,a waitress, contrary to the provisions of Section 8(a)(3) of the Act, offered her "reinstatement to her formeror substantially equivalent position which occurs afterFebruary 1, 1969, and before reinstating or employingany other person to such position." The quoted wordsset forth in the preceding sentence are taken literallyfrom an informal settlement agreement more fullydescribed below.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.AS TOJURISDICTIONRespondent, a Michigan corporation, is engaged atBattle Creek, Michigan, in operating a retail restaurant,bar, and food service business. During the calendaryear 1968 Respondent received gross revenues exceeding$500,000, purchased and received goods'and servicesvalued in excess of $50,000 directly from points outsidethe State of Michigan, and purchased alcoholic beveragesvalued in excess of $50,000 from the Michigan LiquorControl Commission, which purchased the same directlyfrom suppliers located outside the State of Michigan.Ifind that Respondent is engaged in commerce withinthemeaning of Section 2(6) and (7), of the Act, andthat it will effectuate the purposes of the Act to assertjurisdiction over Respondent in this proceeding.II.THELABOR ORGANIZATION INVOLVEDLocal79,Building Service Employees-InternationalUnion,AFL-CIO,herein calledLocal 79 orthe Union,isa labor'organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Prior ProceedingsinCase7-CA-6734As noted above the charge in Case 7-CA-6734 wasfiled on May 8, 1968, by Local 79. It alleges that Respond-ent violated Section 8(a)(1) and (3) of the Act. Thelatter subsection involves an accusation that Respondentdischarged FridaHiggins onor about February 21, 1968,because she participated in union activity. Thereafter,on July 24, 1968, the parties executed an informalsettle-ment agreement disposing' of said charge. See Respond-ent'sExhibit 1. Among other things said agreementobligated Respondent, and it agreed, to:1.Post copies of a notice attached thereto at its"plant" and maintain said posted copies for a periodof at least 60 consecutive days from the date of posting;and LAKEWOOD INN, INC.2.Make whole Frida Higgins- by paying her the sumof $1,080.Respondent to post also provided that Respondent wouldnot engage in certain 'unfair labor practices and thatRespondentWill place Frida Higgins on a preferential reinstate-ment list and'offer her reinstatement to her formeror substantially equivalent position as a waitressto the first such job opening which occurs.after:February 1, 1969, and beforereinstatingor employ-ing any other person to such position. (See Resp.Exh. 2.)Respondent complied with and fulfilled the noticeposting requirements of the agreement and also madewhole Frida Higgins by paying to her the amount spec-ified therein. Further, Respondent has not committedany unfair labor practices violative of Section8(a)(1)of the Act sincesigningsaid agreement. However, theparties are at issue on the question of whether Respond-ent has made a valid offer to reinstate Frida Higgins"to her former or substantially equivalent position asa waitress to the first such job opening which occursafter February 1, 1969.B.The Issues Presented by the Consolidated ComplaintOn June 13, 1969, Frida Higgins filed the chargeinCase 7-CA-7374,alleging,so far as` now material;that Respondent has discriminatorily refused to'reiristateher to her waitress job, contrary to the provisions ofSection 8(a)(3) of the Act. Finding probable merit inthis charge, the Regional Director vacated and set asidethe informal settlement agreement (Resp. Exh. 1)- onthe ground that it had,not been honored by Respondent;and he thereupon revived the, charge,in Case 7-CA-6734.(See paragraph 13 of the consolidated complaint.) Asnoted above a consolidated complaint then issued basedon the charges in Cases 7-CA-6734 and 7-CA-7374.At the trial Respondent orally admitted those allega-tions of the consolidated complaint relating to the 8(a)(1)violations(paragraph 9(a) through and including 9(o))and those assertingthat FridaHiggins was dischargedfor her union and other protected activities.Accordingly,Ifind that Respondent committed said acts, and thatthey constitute violationsof the Act. Theseviolationsall antedate the' informal settlement agreement and con-stitute the foundation of the charge inCase 7-CA-6734.Consequently the only remaining dispute now to beresolved byme is- whether Frida Higgins has been ten-dered a valid offer to reinstate her to her former orsubstantially equivalent position of employment as awaitress.Thisissue is presentedcharge in- Case7-CA-7374 and byparagraph 10 and the pertinent por-tions of paragraphs11 and 12 of theconsolidated com-plaint.1291.General Counsel's evidence regarding the offer toreinstate Frida HigginsBy letter dated January 29,1969 (G.C.Exh. 2),Respondent'smanager,Mark Steinbrunner,wrote toFrida Higgins thatHave no waitress opening at the present time.Do have a hostess job open at double the salaryyou received as a waitress.This job pays $2.50per hourvs $1.25as a waitress.The hours aresubstantially the same you worked before leavingus last February.Believe this affords you a golden opportunityto go forward in this business.Kindly reply withinone week regarding this offer,since I can't keepthe job open longer than this.Hope to hear from you within the next sevendays.A copy 'of said letter together with a covering letterwas mailed by Respondent to the Board's RegionalDirector on January 31, 1969. Said Director neitherreplied thereto nor otherwise notified Respondent thatsaid offer to reinstate failed to comply with the settlementagreement in Case7-CA-6734,although the Director -received said letter.However,Frida Higgins answered the above letteroffering her a position as hostess by her letter datedFebruary 5, 1969. (See G.C. Exh.3.) In it she wroteto Manager SteinbrunnerIhave checked into the matter and have beenadvised that,according to the order of theN.L.R.B.,Iam to be offered reinstatement tomy former position as a,waitress.as I have no previous experience,Iwould ratheryou offer me the job as waitress at your firstopportunity.A copy ofsaid letter was mailed by her to the NLRBRegional Office in Detroit,Michigan.When Frida Higgins was first employed by Respondentas a waitress she worked at night i.e., 5 p.m. to closing.Latershe worked a split shift.A splitshift girl workslunches and evenings. She was compensated at therate of $1.05 an hour;i.e., $1.25 less 20 cents becauseof tips. In addition she received tips averaging $1 anhour.As a waitress she received orders from ManagerMark Steinbrunner,Maitre d'Hotel Ralph Constantine,and Hostess Helen Mack.Her duties as a waitressrequired her to take orders from,and serve dinnersto, customers and to clean up her station before shequit at the end of her working day. She also had towear a uniform consisting of a black skirt and whiteblouse, which she purchased with her own funds. Atno time had she ever worked at Lakewood Inn or-elsewhere as a hostess-She observed that hostess Helen Mack, one of thosefrom whom she took orders, wore evening dresses pur-chased by,Mack herselfHiggins characterized, theseas "dresses that you would wear out in'the evening.You wouldn'twear them down town in the day time, 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDusually."Another hostess,Marie,wore"approximatelythe same.Verynice dresses. . .Expensive clothes."Unlike the waitresses,hostesses did not wear a uniformwhile on duty.A hostess performs the following tasks: She assignsstations and work tables to the waitresses,takes chargeof the cash register,supervises the waitresses and thebusboys, seats customers as they enter,answers thetelephone,and takes reservations for parties.Waitresses,includingHiggins, perform none of these functions.Hostesses eat in the main dining room,whereas waitress-es use a back room by the kitchen,according to Higgins.During her employment at Lakewood Inn Higginsobserved that no waitress was ever made a hostess.Higgins explained that she did not accept Respondent'soffer of employment as a hostess for three reasons:(a) lacking experience as a hostess she felt that shecould not qualify"to hold this job," (b) it was noa position substantially equivalent to that of a waitress,and (c)she did not have the clothing required by sucha job and could not afford to buy the clothing necessarytherefor.Higgins testified that on infrequent occasions shedirected customers at Lakewood Inn to a nearby table,but she did not consider this as "seating"them asa hostess would.And Higgins once heard that HostessMack waited on a table, but "there was a terriblerow over it."However,hostesses sometimes will cleara table.The foregoing evidence is an abridgment of the testi-mony of Frida Higgins. Another witness who testifiedfor the General Counsel is Hazel Pultorak. A condensa-tion of her testimony follows:Pultorak was employed as a waitressby LakewoodInn from October 1963 to July 1968. As such she receivedorders from Manager Steinbrunner,Maitre d'Hotel Con-stantine,and Hostesses Mack,Marie,and Held. Herpay was $1.05 (i.e., $1.25 less 20 cents for tips) anhour plus tips averaging$1an hour.She was requiredto wear a uniform while on duty, which she was obligatedto buy herself.Itconsisted of a white blouse, blackskirt,white apron,and white shoes. Her duties as awaitress included waiting on customers,cleaning up,dusting,filling sugar bowls and cracker baskets, and"taking care of condiments,butter,and cream."Helen Mack was a hostess while Pultorak workedatLakewood Inn. Mack did not wear a uniform, asdid the waitresses.Pultorak describedMack'sattireas "high fashion clothing,mostly straight line dresseswith quite a lot of decorations and they were verytight and she wore them very short." Mack'sdutiesincluded seating customers,answering the telephone,taking cash, and listening to customers'complaints.But Pultorak performed none of these tasks, althoughshe occasionally seated customers.During the periodPultorakworked at Lakewood Inn no waitress wasmade a hostess;but Ann Harris,the office girl, actedoccasionally as a hostess "when they were short hand-ed."Pultorak identified the apparel of Marie,another host-ess at Lakewood Inn, as "very moderate . . . of anice length,veryexpensive,real tailored looking clothing. . . it was not high fashion . . . or tight." Further,Pultorak depicted hostess Held's working garments as"very expensive clothing..She [Held] said muchof it was never purchased around here."On occasionhostess Held did wait on tables at busy times.Beverly Teegardin was the last witness for the GeneralCounsel.A summary of her testimony ensues.From February 1964 to February 1, 1969, Teegardinworked at Lakewood Inn as a waitress,for which shereceived $1.05 an hour;, i.e., $1.25 less 20 cents fortips.this capacity she received instructions from ManagerSteinbrunner,Maitre d'Hotel Constantine,and the host-esses. She wore a uniform made up of a black skirt,a white blouse,and white shoes,whichshe purchasedherself.Her tenure as a waitress ended on February1, 1969.Teegardin's obligations as a waitress included waitingupon customers at tables, making up cracker baskets,and straightening out the service area where coffeepotswere kept. Hostess Mack wore clothing"consideredevening apparel to the point of cocktail gowns anddresses.Theywere jeweled,beaded,out of laces,satin-very expensive." Mack took telephone calls, made reser-vations, booked parties,seated customers,took cashfrom customers,and ran the cash register.Teegardindid not engage in any of these tasks, although shesometimes seated customers after 11 p.m. who camein for cocktails. (No meals were served after 11 p.m.)Also she averred that while serving as a waitress atLakewood Inn no waitresses were made hostesses.Teegardin further testified that hostess Marie,an olderwoman, wore "very expensive and well cut clothes.She didn't overdress but was very lovely." And HostessHeld dressed "very, very expensively, very nicely-expensive to the point where she told me she couldnot purchase her clothing in Battle Creek but had togo to St. Louis and Chicago to get them."Itwas stipulated by the parties that Respondent'srecords disclose that (a) it hired one Florence ElaineArnold as a waitress on February 28, 1969; (b) it hiredJackie Delores Price as a waitress on March 22, 1969;and (c) these were the first such persons hired as waitress-es on or after February 1, 1969. These records alsoshow that said employees were paid$1.25 an hour.See General Counsel's Exhibits 4 and 5.Itwas also stipulated by the parties that Respondentmailed to the Regional Director a copy of the offertoHiggins (G.C. Exh. 2), and the same was receivedby him on or about February 3, 1969.2.Respondent's evidence relating to its offer to reinstateFridaHigginsLiselotte Held worked for Respondent from August1963 to June 16,1964, and since January 8, 1968. Sheworked as a hostess during the above periods exceptthat from December 8, 1968,to January 8, 1969, shewas employed as a waitress. As a waitress she set LAKEWOOD INN, INC.131up and cleared tables and also served and waited oncustomers. For this work she was paid by the hour.Held's duties as a hostess required her to seat people,take telephone calls, set up and clear tables,take overthe telephone reservations for parties,wait on customersifnecessary,assign tables to waitresses,and receivemoney payments from customers.She waited on tablesonly when business"is very severe[and the waitresses]can't take care of it." This "depends on business,"but often occurs on Saturday nights.When Held worked as a waitress she wore a uniformcomposed of a black skirt,white blouse,black apron,and white shoes "as required by the establishment."She bought these herself.Her clothing when she wasemployed as a hostess was described as "street clothes,clothes that you would wear in any office,sweater,blouse, skirt. . .no one makes any requirements whattype of clothing you have to wear."She also referredto it as "clothing that I go out to dinner,clothingI go out to lunch in. . . [but not]high fashion."According to Held her experience obtained as a wait-ress helped her in performing her duties as a waitress.As a hostess she "had occasion"to set up and cleartables and wait on customers.Whether she waited ontables depended on "how busy we are,and it all depends[on] how many girls are not sick...When the waitressesare able to take care of the tables properly I onlyperform my duties as a hostess."Although a restroomisprovided for the waitresses near the kitchen to beused only by permission,Held does not use it; butshe can go there if she so desires. Among others,she is authorized to give the girls permission to useit.She gives instructions to waitresses only at meetings;but she also does oversee their work,assigns tablesto waitresses,and points out to them deviations fromtheir duties,such as not "leaving their tables properlyset up for the next shift" or coming in late for work.Respondent offered Dorothy Deese as its final witness.A summary of her testimony follows.Deese has been employed by Respondent sinceNovember 1963, doing waitress work. Sporadically shewillbe called on to act as a hostess. As a waitressshe puts water on tables,"sets up[her] station, seesthe silverware and everything is correctly placed," waitson customers,and, if nobusboyis around,cleans uptables and sets them "back up for the next customers."She punched a clock and was paid by the hour.She also has rendered a little service, but quite irregu-larly, as a hostess for Respondent.But essentially sheisa waitress.In her capacity as a hostess she assignstables to waitresses,seats customers,takes cash,sched-ules parties,cleans tables when busboys are so occupiedthat they are behind in their work, "helps set the wateron," and,when waitresses are so rushed as to "needhelp,willalso help them out." "Once in a while"shewaits on tables but only when a waitress is sobusy that she needs assistance,and then only if shecan get away from other duties as a hostess. Althougha hostess does not punch a clock,she is paid by thehour.Deese's garb worn as a hostess is "just. . .regularstreetclothes."Management has not told her whatto wear.However,she wears a uniform when servingas a waitress.And being a waitress helps her to performher duties as a hostess.C. Concluding Findingsand DiscussionsUpon evaluating the record as a whole I am convinced,and therefore find, that Respondent was obligated toreinstate Frida Higgins as a waitress but has not offeredFrida Higgins her former position as a waitressat Lake-wood Inn although such a job opening existed on andafter February 1, 1969. Further,I find that if Respondentcould lawfully fulfill this requirement of-reinstating Hig-gins by tendering her a position substantially equivalentto that of a waitress, it has not discharged said obligationby offering her a position as hostess. For I find onthe record developed at the trial that the position ofhostess is not substantially equivalent to that of a wait-ress.These ultimate findings are based on.-the entirerecord and the following subsidiary findings, which Ihereby find as facts.1.Initially I find that the applicable terms of theinformal settlement agreementof July27, 1968 (Resp.Exh. 2;see also paragraph 11 of the consolidated com-plaint),do not confer on Respondent an option to offerHiggins her former job as a waitress or a substantiallyequivalent position.Rather,I find that Respondent wascompelled to offer her reinstatement as a'waitress ifsuch a position existed on and after February 1, 1969.This finding flows from the Board's doctrine that " .Where a discriminatee's former positionis inexistencethe restoration of the status quo requires thatthe employer reinstate him tothatposition."ChaseNational Bank,65NLRB 827, 829. Accord:TrinityValley Iron and Steel Company,158NLRB 890, 895.Thisisso even though the Respondent'sundertakingarises as a result of a settlement agreement.N.L.R.B.v.Draper Corporation,159 F.2d 294, 297 (C.A. 1).2.Secondly, I find that on and after February 1,1969, an opening for a waitress existed at LakewoodInn.On this aspect of the case I find that BeverlyTeegardin, a waitress, was no longer employed byRespondent on and after February 1, 1969, so thaton and after that date a vacancy as a waitress wasavailable to offer to Higgins. Since such a positionwas open,an onus was imposed on Respondent tooffer the same to Higgins in order to sustain Respondent'sduty to restore the status quo. Hence I find that Respond-entwas not vested with an alternative of profferingtoHiggins a position substantially equivalent to thatof a waitress.Also, I find that a position as waitress became availableon February 28, 1969, whenRespondenthired FlorenceElaine Arnold as a waitress, and on March 22, 1969,when Respondent hired Jackie Delores Price as a wait-ress. And I further find that either of these two positionsshould have been offered to Higgins, but neither wasso offered. Since these jobs were available, I find thatthe status quo could be restored solely by tendering 132DECISIONSOF NATIONALLABOR RELATIONS BOARDone of them to Higgins; and I further find that Respond-ent could not elect to offer a substantially equivalentposition in order to discharge its obligation to reinstateHiggins.In this connection I find,ifmaterial,that Respondent'soffer to Higgins dated January 29, 1969(G.C. Exh.2),was a continuing one until I week following January29, 1969,and that it was not necessary to repeat itwhenever during that period a vacancy occurred atLakewoodInn which qualified as a proper position withinthe contemplation of the informal settlement agreement.3.In any event,even if Respondent was vested withan option to offer Higgins a substantially equivalentposition to that of a waitress,and thereby would havecomplied with its covenant as expressed in the settlementagreement,Ifind that tendering Higgins.a position ashostess did not offer her a position substantially equiva-lent to that of a waitress.While the functions of ahostess and those of a waitress may overlap'or coincideinminor details, I find thatthey are widelydivergentin their essential attributesThus ahostessmust handle cash and be in chargeof the cash register.Thisis a functionwhicha waitressmay well wish to avoid as it not only involves thepossibility of committing errors which may cause finan-cial loss to the employer,but it also exposes the cashierto risks of bodily harm attendant upon an armed robberyat the restaurant.Then,again,a hostess must dressin a manner befitting the position of one who mustpresent a good appearance to the public. Such dressischangeddaily. Thisismore expensive than wearingthe same waitress clothing each day, even though theidentical uniform may be changed at frequent intervals.Further,a hostess must be able to meet, greet, andhandle the public.This demands unusual tact and someunderstanding of the psychology of humans as wellas the responsibility of placating and satisfyingunhappyor recalcitrant customers.Finally,even though not asupervisor,a hostess oversees and directs the waitressesand also assigns tables to the latter.Thisis an exactingrolewhich requiresan abilitytomanage employeesina skillfulmanner.A waitressisnot called uponto perform the same.Only in a relativelyminor sensecan it be said that a waitress performs some of theforegoing arduous functions.Board decisions classifying hostesses for unit purposesare not helpful.Although those decisions include nonsu-pervisoryhostesses in a unit which also embraces wait-resses, the Board'does not differentiate between therespective functions of these two classes of workers.Marshall Field & Company,93 NLRB 182;Canal StreetHotel Corporation,127 NLRB880, 884.But the Boardrecognizes that hostessesmay be supervisorseven whenthey occasionally perform some of the conventionaltasksofwaitressesManger-SavannahCorporation,Inc.,126 NLRB 1136, 1140;Mission Valley Inn, Inc ,124 NLRB 963, 964-965 Cf.Nebraska Power Company,46 NLRB 601, 606.4.Respondentfurther insists in its brief that, in anyevent,theGeneral Counsel should be estopped by itsown conduct from asserting the claim of non-com-pliance in this case.That contention rests on theacknowledged fact that the Regional Director forthe Seventh Region had full knowledge of the Com-pany's offer of reinstatement for nearly five (5)months before the Complaint in Case No.7-CA-7374 wasfiled . . . . If the Company'soffer in January of 1969 was not a proper one,then the General Counsel could have and shouldhave treated the question as one of compli-ance....,But I find that mere -delay or laches alone does notdefeat an unfair labor practice proceeding.This, isbecause neither the United States nor an agency thereofis subject to the defense of laches in enforcing a publicright.W. C. Nabors Co. v. N.L.R.B.,323 F.2d 686,688-689(C.A. 5), cert.denied 376 U.S. 911. "Thefact that these proceedings operate to confer an inciden-talbenefit on private persons does not detract fromthis public purpose"Naborscase,supra at 688-689.Nor is the General Counsel estopped because theRegionalDirector failed to respond to Respondent'scommunication transmitting to said Director a copy. ofitsoffer of a hostess position made to Higgins byRespondent.Absent evidence that Respondent gavesome indication that it sought assistance or advice asto,the effectiveness of said offer,the Regional Director'sfailure to answer Respondent does not rise to the statureof estoppel.J.H. Rutter-Rex Manufacturing Company,Inc.,158NLRB1414, 1443-44.The covering letterto the Regional Director enclosing a copy of Respond-ent's offer of a hostess job to Higgins is not in evidence.Hence I cannot find that Respondent in its said coveringletter expressed a wish to obtain the Regional Director'sviews on the adequacy of the offer of a hostess jobtoHiggins.And the.record is otherwise barren of evi-dence that Respondent desired guidance from the Region-al' Director as to whether the offer to Higgins satisfiedthe requirements of the informal settlement agreement.Hence I find that the Regional Director was not requiredto communicate with'Respondent after he received acopy of the offer of a hostess job to Higgins.It follows,and I find,that the General Counsel is not estoppedto proceed to try the consolidated complaint.AlthoughRutter-Rex, supra,to some extent was mod-ified by the court of appeals, which held that unreasona-ble delay may sometimes mitigate the remedy availableto correct unfair labor practices,Ido not construethe court'sopinion as going so far as to bar an unfairlabor practice proceeding merely because of inordinatedelay in issuing a complaint (399 F. 2d 356(C.A. 5)).Indeed the court inRutter-Rexreaffirms the doctrinepromulgated in theNaborscase,supra.Moreover, theBoard has successfully obtained from the United StatesSupreme Court certiorari to review the circuit court'sdecision inRutter-Rex,393 U.S.1117. In any,event,Iam bound to follow the Board'sdecision inRutter-Rex until the SupremeCourtof the United States,hasruled otherwise or the Board adopts a contrary rule.IowaBeef Packers,Inc.,144 NLRB 615,;616., . LAKEWOOD INN, INC133Accordingly, I find that the affirmative defenses oflaches and estoppel are not well taken and, therefore,are insufficient to compel the dismissal of the complaintIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerceable request,make available to the Board or its agentsall pertinent records and data necessary to aid in analyz-ing and determining whatever backpay may be dueThe Recommended Order provides for broad reliefThis is warranted in view of the fact that the informalsettlement agreement contains a similar provision (RespExh 2) However, this text has been omitted fromthe notice to be posted because it was previously postedpursuant to the informal settlement agreement (RespExh 2 )Upon the basis of the foregoing findings of fact andthe entire record in this case,Imake the followingCONCLUSIONS OF LAWV THE REMEDYAs Respondent has been found to have engaged incertain unfair labor practices, I shall recommend thatit be ordered by the Board to cease and desist therefromand that it take specific affirmative action, as set forthbelow, designed to effectuate the policies of the ActRespondent has complied in all respects with theinformal settlement agreement(Resp Exh 1) exceptthat it did not offer Frida Higgins her former positionof waitressThus it has posted an appropriate notice(RespExh 2), and has not engaged in any unfairlabor practices since then other than its failure to offerHiggins a position as waitressAccordingly, I find thatitwill not effectuate the purposes of the Act to requireRespondent to post again a notice reciting former viola-tions which it has not repeated Hence the notice whichIshall recommend to be posted will relate only tothe reinstatement of Higgins and making her wholefor any loss of paySince Respondent has not made a proper offer toreinstate Higgins, I shall recommend that it be orderedto offer her immediate and full reinstatement to herformer position as waitress or, if none is available,to offer her a position substantially equivalent to thatofwaitressIshall further recommend that Higginsbe made whole for any loss of earnings suffered byreason of the discrimination against herInmaking Higgins whole Respondent shall pay toher a sum of money equal to that she would haveearned as wages from the date of her discharge tothe date of reinstatement or proper offer of reinstatement,as the case may be,less (a)her net earningsduring such period, (b) the sum of $1,080 already paidher as back wages in accordance with the informalsettlement agreement, and (c) any other offsets agreedto by the parties and incorporated into or recognizedby said informal settlement agreement Such backpayshall be computed on a quarterly basisin the mannerestablished byF W Woolworth Company,90 NLRB289To any net backpay, if any,remainingafter thedeductions above mentioned have been made,interestshall be added Such interest shall be at the rate of6 percent calculated by the formula set forth inIsisPlumbing & Heating Co ,138 NLRB 716 I shall alsorecommend that Respondent preserve and, upon reason1Local 79 is a labor organization within the meaningof Section 2(5) of the Act2Respondent is an employer within the meaningof Section 2(2), and is engaged in commerce as definedin Section 2(6) and (7), of the Act3By discriminating in regard to the tenure of employment of Frida Higgins, as a waitress,thereby discourag-ingmembership in Local 79, a labor organization,Respondent had engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act4By engaging in conduct delineated in paragraphs9(a) through and including 9(o) of the consolidated com-plaint,Respondent has committed unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act5Theforegoing unfair labor practices affect commerce within the purview of Section 2(6) and (7) ofthe ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase,I recommend that the Board enter an Order thatRespondent,its officers,agents, successors,and assigns,shallICease and desist from(a)Discouraging membershipinLocal 79 or anyother labor organization by discharging employees orotherwise discriminating in any manner in respect totheir tenure of employmentor anyterm or conditionof employment(b) In any othermanner interferingwith restrainmg or coercing its employees in the exercise of rightsguaranteed to them by Section7 of the Act,exceptto the extent that such rights may be affected by anagreement requiring membership in a labor organizationas a condition of employment as authorized in Section8(a)(3) of the Act2Take the following affirmative action designed toeffectuate the policies of the Act(a)Offer FridaHiggins immediate and full reinstatement to her former position as waitress,or if it isnot available,to a position substantially equivalent thereto,without prejudice to her seniority and other rightsand privileges enjoyed by her, and make her whole 134DECISIONSOF NATIONALI ABOR RELATIONS BOARDfor any loss she may have suffered by reason of Respondent's discrimination against her, in accordance withthe method described in section V, above entitled ' TheRemedy '(h)Notify said Frida Higgins if presently servingin the Armed Forces of the United States of her rightto reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act as amended, after dischargefrom the Armed Forces(c)Preserve andupon reasonable requestmakeavailable to the Board or its agents for examinationand copying, all payroll records and reports and allother records necessary to ascertain the amount of backpay due under the terms of this Recommended Order(d) Post at its restaurant at 27 Hulbert Lane BattleCreek, Michigan, copies of the attached notice marked"Appendix "i Copies of said notice on forms providedby the Regional Director for the Region 7, after beingsigned by a duly authorized representative of Respondent, shall be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily displayedReasonable steps shall be taken by Respondent to insurethat said notices are not altered defaced, or coveredby any other material(e)Notify the Regional Director for Region 7 inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith 2'In the event no exceptions are filed as provided by Section 102 46of theRules and Regulationsof the National LaborRelations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of said Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a Judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard2In the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify said RegionalDirector in writing within 10 days from the date of this Order whatsteps Respondent has taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees thatWE WILL offer FridaHiggins immediate andfull reinstatment to her former position of waitressor, if such is not available, to a position substantiallyequal to it, without prejudice to her seniority andother rights and privileges enjoyed by herWewill also pay her whatever loss of pay she mayhave suffered as a result of her discharge by us,with interest at 6 percent per annumLAKEWOOD INN, INCDatedBy(Employer)(Representative)(Title)NoteWe will notify the above mentioned employeeifpresently serving in the Armed Forces of the UnitedStates of her right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed ForcesThis is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,500 Book Building, 1249 Washington Boulevard, Detroit,Michigan 48226, Telephone 313-226-3244